

116 HR 7122 IH: Taxpayer Receipt Act
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7122IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Arrington introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to provide estimates of the use of taxpayer funds by the United States Government, and for other purposes.1.Short titleThis Act may be cited as the Taxpayer Receipt Act.2.Use of taxpayer fundsThe Secretary of the Treasury, or the Secretary’s delegate, shall provide, to each individual filing a Federal income tax return for a calendar year, a one-page estimate of how the taxpayer’s money was spent by the Government during the immediately preceding calendar year.